On Motion for Rehearing
I concur in overruling the motion for re-hearing in this case. I desire to add briefly to my concurring opinion and take this opportunity of doing so.
To convert this offer into a contract, there must have been a communicated acceptance in accordance with the condition of the offer. In substance, the offer was, if you repay me the amount of my investment, etc., on or before January 5, 1945, I will re-convey. The repudiation of this promise before January 5, 1945, created neither an unconditional contract to sell, nor to buy. The repudiation of the promise before performance was due might have the legal effect to relieve appellee of the necessity of making an actual tender, coupled with his acceptance, in order to bring into being a contract binding appellee to buy and appellant to sell. The legal equivalent of an acceptance is thought to be essential to the creation of a contract of sale. It may be this legal equivalency could consist of a communicated present intention to now exercise the option in accordance with its terms, coupled with the financial ability to exercise the option. It goes without saying this acceptance must be communicated in a manner required by law.
There does not appear from the statement of facts a written expression of appellee's unconditional acceptance of the offer contained in the letter of January 4, 1944. The written communication which appellee testified he sent to appellant subsequent to October 3, 1944, and which she denied receiving, is not an unconditional acceptance of the offer. No contract binding on appellee was thereby created. If this is correct, no contract binding on appellant was thereby created.
It has been held that, in order to convert a written offer to sell into an unconditionally binding contract to buy and sell, the acceptance of the offer must be in writing. Patton v. Rucker, 29 Tex. 402; Petty v. Wilkens, Tex. Civ. App. 190 S.W. 531 (Writ Refused); Norwood v. Adams, Tex. Civ. App. 51 S.W.2d 625.
Be that as it may, under this record, there never was an unconditional oral acceptance of the offer contained in the letter of January 5, 1944, between that date and January 5, 1945. The contract appellee sought to specifically enforce never came into being, for the reason that he never unconditionally accepted the offer contained in the letter of January 5, 1944. Appellee's suit can not be construed as an acceptance of this offer. This is true for the reason that same was not filed during the period in which appellant had the right to elect to exercise his option to buy. At no time before the filing of this suit could appellant have compelled him to buy. At no time since the date of the letter of January 4, 1945, has appellee been under any legal obligation to purchase this property.